Citation Nr: 0640013	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-41 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted the veteran's claim of 
entitlement to service connection for PTSD with an evaluation 
of 50 percent.  The veteran perfected a timely appeal of this 
determination to the Board.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the RO's February 2005 certification of appeal 
to the Board, the RO received additional evidence pertinent 
to the veteran's PTSD claim in the form of outpatient notes 
from the Boston VA Medical Center, dated from July 2004 to 
August 2005, and forwarded it to the Board.  The evidence was 
not accompanied by the veteran's waiver of initial RO review.  
In a November 2006 letter, the Board informed the veteran 
both of his right to RO review of the evidence and issuance 
of a new Supplemental Statement of the Case in light of the 
new evidence, and of his option to waive such right and to 
request that the Board proceed with the adjudication of his 
appeal.  The veteran did not respond to the letter, and thus 
did not waive RO consideration of the new evidence.  
Therefore, this matter must be remanded for RO readjudication 
of the veteran's claim for an initial disability rating in 
excess of 50 percent for PTSD.  See generally, 38 C.F.R. 
§ 20.1304; Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).

Also, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the types of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice must inform the veteran that a 
disability rating and effective date for the award of 
benefits will be assigned, and explain what types of evidence 
are needed to establish both a disability rating and an 
effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should readjudicate the claim 
for entitlement to an initial 
disability rating in excess of 50 
percent for PTSD, in light of all 
pertinent evidence and legal authority.

3.	If the benefit sought on appeal remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of 
the Case (to include citation to and 
consideration of all evidence added to 
the claims file since the October 2004 
Statement of the Case) and afford them 
the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


